Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Appropriate correction is required.
On page 5, line 9, “a” should be changed to -- an --.
On page 13, line 23, “potion” should be changed to -- portion --.
On page 15, line 4, “bodiesuch” should be changed to -- bodies such --.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, line 2, “a common imaginary boundary line” causes confusion, as this appears to be the same element as the previously recited imaginary boundary line L recited in claim 1, but is recited as a separate element.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 (as far as claim 2 is definite and understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall 5,919,031 (figures 1 and 6).
Disclosed is a cooling structure for internally cooling a turbine airfoil 1 of a turbine driven by high-temperature gas (column 1, lines 23-26 and lines 50-60, for example), the cooling structure comprising: a lattice structure body including: a first rib set composed of a plurality of ribs 7c arranged on a first wall surface (the inside of wall 6) of a cooling passage 2 that is formed within the turbine airfoil, a second rib set composed of a plurality of ribs 7a arranged on a second wall surface (the inside of wall 5) opposed to the first wall surface of the cooling passage, the first rib set and the second rib set being stacked on each other so as to form a lattice pattern, and a plurality of lattice communication portions (unnumbered, analogous to Applicant’s lattice communication portions 23a) that allow passages (unnumbered, analogous to Applicant’s 
The first rib set and the second rib set have a common imaginary boundary line 13 in a plan view and are arranged such that apex portions (analogous to 9a, 9b) of the rib walls thereof are overlaid on each other (claim 2). 
 Each of the first rib set and the second rib set is formed so as to be symmetrical with respect to the imaginary boundary line (claim 3). 
 The movement direction of the entirety of the cooling medium is a direction from a base portion 11 toward an unnumbered tip portion in a height direction of the turbine airfoil (claim 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5, as far as it is definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall 5,919,031 in view of JP 2009-221995.
Hall discloses a cooling structure for internally cooling a turbine airfoil of a turbine driven by high-temperature gas substantially as claimed as set forth above, but does not disclose that a cooling medium leading portion formed as a flat surface is provided to the cooling passage in the tip portion of the turbine airfoil, and a discharge hole through which the cooling medium is discharged from the cooling medium leading portion to the outside is provided in an airfoil wall at the tip portion of the turbine airfoil.

JP 2009-221995 (note figure 6 and Applicant’s provided English machine translation) shows a cooled turbine airfoil having a cooling medium leading portion formed as a flat surface (with no ribs thereon) which is provided to a cooling passage in a tip portion of the turbine airfoil, and an unnumbered discharge hole (note the discharge arrows at the tip portion) through which the cooling medium is discharged from the cooling medium leading portion to the outside 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the turbine airfoil of Hall such that it includes a cooling medium leading portion formed as a flat surface which is provided to the cooling passage in the tip portion of the turbine airfoil, and a discharge hole through which the cooling medium is discharged from the cooling medium leading portion to the outside is provided in an airfoil wall at the tip portion of the turbine airfoil, as taught by JP 2009-221995, for the purpose of providing the cooling medium leading portion with no heat transfer enhancement via the absence of ribs, while allowing for exhausting spent cooling medium from the turbine airfoil.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fujimoto, Bregman 2014/0328669, Carter, Annerfeldt, Bregman 6,382,907, Wong, and Liang are cited to show turbine airfoils with cooling structures comprising: a lattice structure body including: a first rib set composed of a plurality of ribs arranged on a first wall surface of a cooling passage that is formed within the turbine airfoil, and a second rib set composed of a plurality of ribs arranged on a second wall surface opposed to the first wall surface of the cooling passage, the first rib set and the second rib set being stacked on each other so as to form a lattice 

Roeloffs and Fujimura are cited to show turbine airfoils with cooling passages that discharge through tip apertures in tip walls of the turbine airfoils.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/Christopher Verdier/Primary Examiner, Art Unit 3745